DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 10-12 and 19 have been previously canceled. Claims 1-9, 13-18, and 20-21 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 5/4/2022, with respect to claims 1-9, 13-18, and 20-21 have been fully considered and are persuasive.  The rejection of 2/9/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-9, 13-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Honso et al. (US 2015/0020758 A1) hereinafter Honso discloses an engine with a cooling airflow and a regulator operated by an actuator. Pankuch et al. (US 2,638,881) hereinafter Pankuch discloses a rotatable grille used to control air flow. However, Honso, Pankuch, either alone or in combination anticipate or render obvious, “the internal combustion engine being air-cooled; a cooling airflow control subsystem comprising: an airflow regulator…wherein the resilient element comprises a spring acting on the pivotably movable rocker arm to bias the airflow regulator toward the first state. an alternator configured to generate an electric current, the alternator being electrically coupled to the actuator through a thermal switch operable to sense a temperature of an engine block or a head of the engine; the thermal switch being selectively changeable between: (i) an open position in which the electric current from the alternator is allowed to flow to and actuates the actuator which changes the airflow regulator to the second state; and (ii) a closed position in which the electric current from the alternative is prevented from flowing to the actuator such that the spring maintains the first state,” as disclosed in claim 1 or similarly in independent claims 13 and 18. Claims 2-9, 14-17, and 20-21 are allowed for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Examiner, Art Unit 3747